Citation Nr: 0939949	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-09 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective hearing 
in the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1971 to April 
1972.  

By rating action in May 1972, the RO, in part, denied service 
connection for defective hearing of the left ear.  The 
Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the RO which 
found that new and material evidence had not been received to 
reopen the claim of service connection for defective hearing 
of the left ear.  In September 2007, the RO reopened and 
denied the Veteran's claim on a de novo basis.  In September 
2009, a hearing was held at the RO before the undersigned 
member of the Board.  

Although the RO reopened the Veteran's claim, the Board is 
required to conduct an independent new and material evidence 
analysis in claims involving final decisions.  See Jackson v. 
Principi, 265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the first page to 
reflect this requirement.  


FINDINGS OF FACT

1.  Service connection for a defective hearing of the left 
ear was finally denied by an unappealed decision by the RO in 
May 1972.  

2.  The evidence received since May 1972 RO decision is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for defective hearing of the left ear.  



CONCLUSIONS OF LAW

1.  The May 1972 RO decision which denied service connection 
for defective hearing of the left ear is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for defective hearing 
of the left ear.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
4.85, 4.86, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA during the pendency of this appeal and testified at a 
hearing at the RO before the undersigned in September 2009.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim 
for defective hearing of the left ear, the Board must first 
rule on the matter of reopening of the claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for defective hearing of 
the left ear was finally denied by the RO in May 1972.  There 
was no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the May 1972 rating 
decision which denied service connection for defective 
hearing of the left ear included the Veteran's service 
treatment records.  Audiological findings in the left ear, as 
converted to ISO units currently in effect, at the time of 
service enlistment examination in October 1969, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
-
40

(NOTE: Historically, prior to November 1967, service 
department audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI)).  

In this case, the Veteran's service enlistment examination 
indicated that the audiometric findings were in ASA units.  
Therefore, the above audiological findings have been 
converted to the ISO standard.  

The service treatment records, including the Veteran's 
separation examination in December 1972, showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any hearing problems in the left ear.  Audiological 
findings in ISO units at separation were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
-
35

By rating action in May 1972, the RO, in part, denied service 
connection for defective hearing of the left ear on the basis 
that there was no evidence of a hearing loss for VA purposes.  
The Veteran was notified of this decision and did not appeal.  

The evidence added to the record since the May 1972 rating 
decision includes a VA audiological examination report, dated 
in July 2007, additional addendum reports dated in June 2008 
and January and September 2009, and the Veteran's testimony 
at a hearing before the undersigned member of the Board in 
September 2009.  

The audiological findings from VA examination in July 2007 
showed defective hearing in the left for VA purposes.  That 
is, auditory thresholds in the Veteran's left ear were 
greater than 40 decibels at 2,000, 3,000, and 4,000 hertz, 
and speech discrimination using the Maryland CNC Test was 88 
percent.  See 38 C.F.R. § 3.385 (2009).  The VA audiologist 
indicated that the claims file was reviewed and included a 
description of the Veteran's medical history.  She noted that 
the threshold shifts at 2,000 and 4,000 hertz on audiological 
examinations in service was only 5 decibels, which was less 
than the "bench-mark" for standard threshold shift (STS) 
defined by OSHA amendment in 1983.  STS is defined as a 
change in hearing threshold relative to the baseline 
audiogram of an average 10 decibels or more at 2,000, 3,000 
and 4,000 hertz.  The VA examiner indicated that there was no 
significant threshold shift in the Veteran's audiometric 
findings in service (enlistment versus separation 
examinations), and no evidence of hearing loss for VA 
purposes at the time of service separation and opined that 
the Veteran's current hearing loss was not related to 
service.  

In subsequent reports, dated in June 2008 and January and 
September 2009, the audiologist reevaluated the Veteran's 
audiological findings in light of the conversion from ASA to 
ISO units and noted that there was actually some improvement 
in his hearing acuity based on the converted findings at 
service enlistment with the findings at separation.  In fact, 
the audiometric findings at service enlistment, when 
converted to ISO units, showed a hearing loss in the left ear 
at 4,000 hertz for VA purposes.  However, at separation, the 
Veteran's hearing acuity in the left ear did not meet the 
criteria for hearing loss for VA purposes at any of the 
relevant frequencies.  The audiologist opined, in essence, 
that the Veteran's current hearing loss in the left ear was 
not related to service and that there was no evidence of a 
threshold shift in service sufficient to support a finding of 
defective hearing for VA purposes under the holding in 
Hensley v. Brown, 5 Vet. App. 155, 162 (1993).  That is, 
there was no measurable decrease in the Veteran's hearing 
acuity in the left ear during service.  

At the personal hearing, the Veteran testified that he was 
exposed to acoustic trauma in service as a heavy equipment 
operator and from land mine explosions that he would detonate 
occasionally while clearing roads.  The representative 
asserted that VA was not precluded from granting service 
connection for hearing loss first demonstrated after service, 
even though there was no evidence of a hearing loss during 
service, if evidence is submitted which showed that a current 
hearing loss was related to service.  However, neither the 
Veteran nor the representative offered any competent evidence 
relating his current hearing loss in the left ear to service.  

At this point, the Board notes that while the representative 
also asserted that there was some question as to whether the 
Veteran's audiograms in service, particularly at the time of 
his separation examination in December 1972, were 
administered under the old or new hearing standards (ASA 
versus ISO), the Board points out that the service records 
are clear and unambiguous on this matter.  That is, the 
actual Rudmose Audiograms for the Veteran's service 
enlistment and separation examinations are of record and 
indicate clearly that ASA units were used on his enlistment 
examination and that ISO units were used at the time of his 
separation examination.  Accordingly, the Board finds no 
merit to the representative's assertion.  

The additional evidence, while "new" to the extent that it 
was not previously reviewed, does not offer any probative 
evidence showing that the Veteran's current hearing loss in 
the left ear is related to service.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  

On the contrary, the additional evidence includes a VA 
medical opinion to the effect that the Veteran's current 
hearing loss in the left ear was not related to his exposure 
to acoustic trauma in service.  The examiner's opinion was 
based on a comprehensive review of the claims file and an 
examination of the Veteran.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) (unfavorable evidence does not "trigger 
a reopening").  

The Board finds the VA medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a detailed discussion of all relevant facts.  The 
examiner offered a rational and plausible explanation for 
concluding that the Veteran's current hearing loss in the 
left ear was not related to service and that there was no 
measurable decrease in his hearing in the left ear under the 
holding in Hensley.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the examiner's access to the claims file 
and the thoroughness and detail of the opinion.)  Moreover 
the Veteran has presented no competent medical evidence to 
dispute the opinion.  Thus, the most probative evidence of 
record consists of the VA audiologist's opinion.  

The evidence previously considered showed no evidence of any 
ear problems or hearing loss in the left ear at the time of 
service separation.  The additional evidence received showed 
that the Veteran has a hearing loss in the left ear at 
present, but does not include any competent evidence relating 
any current hearing loss in the left ear to service.  Thus, 
the additional evidence does not offer any new or favorable 
probative information which would raise a reasonable 
possibility of substantiating the claim.  

While the Veteran believes that his current hearing loss in 
the left ear was incurred in service, he is not competent to 
offer a medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Accordingly, a basis to reopen the claim of service 
connection for defective hearing of the left ear has not been 
presented.  

ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for defective hearing of the 
left ear, the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


